UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
REGINALD MCFADDEN,

                       Plaintiff,
                                              MEMORANDUM AND ORDER
           -against-                          18-CV-3631(JS)(SIL)

NASSAU COUNTY, JAME O. LARUSSO,
NASSAU COUNTY POLICE DEPARTMENT,
CHRISTINA MCDONALD, NASSAU COUNTY
DISTRICT ATTORNEY, and JUDITH R.
STERNBERY, ADA,
                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Reginald McFadden, pro se
                    95A6279
                    Attica Correctional Facility
                    639 Exchange Street
                    P.O. Box 149
                    Attica, NY 14011

For Defendants:        No appearances.

SEYBERT, District Judge:

           On June 18, 2018, incarcerated pro se plaintiff Reginald

McFadden   (“Plaintiff”)   filed    another   Complaint   in   this   Court

pursuant to 42 U.S.C. § 1983 (“Section 1983”).       However, Plaintiff

did not remit the filing fee nor did he file an application to

proceed in forma pauperis.     Accordingly, by Notice of Deficiency

dated June 22, 2018, Plaintiff was instructed to remit the filing

fee or file an application to proceed in forma pauperis along with

the required Prisoner Litigation Authorization form (“PLRA”).

(See Notice, Docket Entry 3.)       On July 6, 2018, Plaintiff filed

an application to proceed in forma pauperis and a completed PLRA.
(See Docket Entry 6.)

      However, because Plaintiff has already had “three strikes”

pursuant to 28 U.S.C. § 1915(g), and has not demonstrated that he

is   “under   imminent   danger   of       serious   physical   injury,”   his

application to proceed in forma pauperis is DENIED.1            Plaintiff is

directed to pay the $400.00 filing fee within fourteen (14) days

of the date of this Order, and a failure to do so will lead to the

dismissal of his claims without prejudice without further notice

and judgment shall enter.     Plaintiff is advised that his payment

of the filing fee does not exempt him from the requirements of 28

U.S.C. § 1915A and the Court is required to dismiss a complaint if

the action is frivolous or malicious; fails to state a claim upon

which relief may be granted; or seeks monetary relief against a

defendant who is immune from such relief.             28 U.S.C. § 1915(e)(2)

(B)(i)-(iii); 28 U.S.C. § 1915A(a)-(b).              Should Plaintiff timely




1 See McFadden v. Parpan, 96-CV-1305(LDW)(MLO), May 19, 2008 Mem.
& Order, Docket Entry 105 (“In 1998, this court revoked its
decision to grant Plaintiff in forma pauperis status and
dismissed Plaintiff’s complaint without prejudice to refiling
through a paid complaint. The court’s decision was made
pursuant to the Prisoner Litigation Reform Act of 1995 [ ] which
provides, in pertinent part, that a prisoner may not bring a
civil action under the in forma pauperis provisions of 28 U.S.C.
§ 1915 ‘if the prisoner has, on 3 or more occasions, while
incarcerated or detained in any facility, brought an action . .
. in a court of the United States that was dismissed on the
grounds that it is frivolous, malicious, or fails to state a
claim upon which relief can be granted, unless the prisoner is
under imminent danger of serious physical injury.’”) (citation
omitted).


                                       2
remit the filing fee, the Complaint shall be screened pursuant to

28 U.S.C. § 1915A.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is directed to mail a copy of

this Order to the Plaintiff.



                                       SO ORDERED.


                                       /s/ JOANNA SEYBERT______
                                       JOANNA SEYBERT, U.S.D.J.

Dated:   December   14 , 2018
         Central Islip, New York




                                   3
